CHERRY, J., concurring:
                               For the reasons stated in the SFR Investments Pool 1, LLC v.
                   U.S. Bank, N.A., 130 Nev. , 334 P.3d 408 (2014), dissent, I disagree
                   that appellant lost its lien priority by virtue of the homeowners
                   association's nonjudicial foreclosure sale. I recognize, however, that SFR
                   Investments is now the controlling law and, thusly, concur in the
                   disposition of this appeal.


                                                                    On
                                                              Cherry



                   cc:   Chief Judge, The Eighth Judicial District Court
                         Hon. Joseph T. Bonaventure, Senior Judge
                         David J. Merrill, P.C.
                         David A. Rosenberg
                         Howard Kim & Associates
                         Eighth District Court Clerk




SUPREME COURT
      OF
    NEVADA
                                                       2
(0) 1947A 444V4.